United States Court of Appeals
                                                                          Fifth Circuit

                                                                       FILED
                                                                     April 27, 2005
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                Charles R. Fulbruge III
                          _____________________                        Clerk
                               No. 04-10939
                          _____________________

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
MARTIN A CALDERON
                   Defendant - Appellant



                          ---------------------
          Appeal from the United States District Court for the
                  Northern District of Texas, Amarillo
                               2:03-CR-88-1
                          ---------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that the joint motion to vacate sentence

is GRANTED.



      IT IS FURTHER ORDERED that the joint motion to remand for

resentencing is GRANTED.




      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.